Citation Nr: 0736013	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  06-37 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include depression and anxiety.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to April 
1975, and from March to December 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in September 2004, a statement of the case was 
issued in October 2006, and a substantive appeal was received 
in November 2006.  The veteran testified at a Board hearing 
in September 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Initially, the Board notes that the veteran is seeking 
entitlement to service connection for an acquired psychiatric 
disability, to include depression and anxiety.  This issue 
was previously denied in a June 2000 rating decision by the 
RO, which expressly indicated that the veteran's service 
medical records were reviewed for the period 1972 through 
1976.  However, since the June 2000 rating decision, the 
veteran's service medical records for his second period of 
service, March to December 1976, were associated with the 
claims file.  Thus, such service medical records were not 
reviewed at the time of issuance of the June 2000 rating 
decision.  According to 38 C.F.R. § 3.156(c), if at any time 
after VA issues a decision on a claim, VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a), 
which requires new and material evidence to be submitted to 
reopen a previously denied claim.  Accordingly, despite the 
prior rating decision, the claim of entitlement to service 
connection for an acquired psychiatric disability is now 
before the Board for appellate review on the merits.  As will 
be discussed in detail below, however, such issue is being 
remanded for further development.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  
        
Pursuant to 38 C.F.R. § 3.384, the term "psychosis" means 
any of the following disorders listed in Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, Text 
Revision, of the American Psychiatric Association (DSM-IV-
TR):

        (a) Brief Psychotic Disorder;
        (b) Delusional Disorder;
        (c) Psychotic Disorder Due to General Medical 
Condition;
        (d) Psychotic Disorder Not Otherwise 
Specified;
        (e) Schizoaffective Disorder;
        (f) Schizophrenia;
        (g) Schizophreniform Disorder;
        (h) Shared Psychotic Disorder; and
        (i) Substance-Induced Psychotic Disorder.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

The Board notes that an examination performed for separation 
purposes in April 1975 reflects that the veteran's 
psychiatric state was clinically evaluated as normal.  
Thereafter, in August 1975, VA outpatient treatment records 
reflect that the veteran sought treatment for anxiety and 
tension.  In March 1976, the veteran reenlisted in service.  
A March 1976 examination performed for reenlistment purposes 
reflects that his psychiatric state was clinically evaluated 
as normal.  On a Report of Medical History completed by the 
veteran in March 1976, he checked the 'No' box with regard to 
'depression or excessive worry' and 'nervous trouble of any 
sort.'  Service medical records reflect that in November 1976 
the veteran was admitted for an anxiety reaction.  In 
December 1976, the veteran separated from service under 
"Chapter 5," and his psychiatric state was clinically 
evaluated as normal.  

Under the circumstances, the Board believes that a VA 
examination with etiology opinion is necessary to comply with 
38 C.F.R. § 3.159(c)(4) (2007).  The opinion should determine 
whether the veteran has an acquired psychiatric disability 
that is either directly related to service or existed prior 
to service and was aggravated during service.  Then, the RO 
should readjudicate the issue of entitlement to service 
connection for an acquired psychiatric disability, consistent 
with the standard as stated hereinabove.  See 38 U.S.C.A. 
§ 1111.

As noted, the veteran's separation examination reflects that 
he separated from service in December 1976 under "Chapter 
5."  As such separation occurred approximately two weeks 
after the veteran was admitted for an anxiety reaction, the 
veteran's service personnel records may offer more details 
with regard to the specifics of such separation.  Thus, such 
records should be requested by the RO.  

At the Board hearing, the veteran stated that he sought VA 
treatment at the Pineville, Louisiana VA Medical Center 
(VAMC) in the late 1970s.  The claims folder contains VA 
outpatient treatment records from the VAMC in northern 
Louisiana from July 1972 to January 1977.  It is unclear 
whether such records encompass the treatment records from the 
Pineville VAMC, and whether the entirety of the veteran's VA 
treatment records from the 1970s have been retrieved.  Thus, 
the RO should ensure that the entirety of the veteran's VA 
treatment records from the 1970s have been associated with 
the claims folder.  See 38 C.F.R. § 3.159. 

The RO should also ensure that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), with regard to the issue on appeal.  VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies him of the 
evidence and information necessary to support his claim must 
be issued to the veteran.  Along with ensuring proper VCAA 
notice pertaining to his claim, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted, 
and also include an explanation as to the type of evidence 
that is needed to establish a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should request the veteran's 
service personnel records from his second 
period of service, March to December 
1976.

3.  The RO should ensure that all VA 
outpatient treatment records have been 
associated with the claims folder, to 
include treatment records from the 
Pineville VAMC from the 1970s.

4.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current acquired 
psychiatric disability.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner.  Any 
medically indicated special tests should 
be accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

 a)  The examiner should offer an opinion 
as to whether any current acquired 
psychiatric disability is causally 
related to either period of active duty 
service;

 b)  The examiner should offer an opinion 
as to whether any acquired psychiatric 
disability pre-existed his second period 
of active service, with appropriate 
reasons for the opinion with citation to 
the evidence;

 c)  If the examiner determines that the 
veteran has an acquired psychiatric 
disability which pre-existed service, the 
examiner should offer an opinion as to 
whether there was an increase in the 
severity of the veteran's acquired 
psychiatric disability in service, and 
whether such an increase was due to the 
natural progress of the disease.

5.  After completion of the above, the RO 
should review the expanded record, and 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disability, to include an 
analysis under 38 U.S.C.A. § 1111.  If 
the claim remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



